Citation Nr: 1544943	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression with anxiety.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979. 

This appeal to  the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO  declined to reopen a claim for service connection for major depression.  A statement of the case (SOC) was issued in February 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.

In July 2014, the Board denied the request to reopen the claim for service connection for a psychiatric disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

In April 2015, the Board reopened the claim and remanded the claim for service-connection, on the merits, for further development and initial de novo adjudication by the agency of original jurisdiction (AOJ).  See Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  After accomplishing further action, the AOJ denied the claim, and returned the matter to the Board for appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Although the Veteran sought mental health treatment for situational problems during service, no chronic psychiatric disorder was shown during service, his  depression with anxiety was first diagnosed many years after his  discharge from service, and competent, probative medical opinion evidence indicates that there is not likely a medical relationship between such current disability and the Veteran's military service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression with anxiety, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2010 letter, sent prior to the initial unfavorable decision issued in February 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, private and  VA medical records dated through September 2015, and reports of VA examinations in April 2007, May 2008, and August 2015 are of record.   As discussed in more detail below, the August 2015 VA report, in particular, and the medical opinion contained therein, are considered adequate, along with other medical evidence of record, to decide the claim.  Although, on one occasion in 2015, the Veteran reported to an examiner that he was treated for depression in prison in 1989-91, he did not provide information and authorization to obtain any such  records.  Moreover, the Veteran has not identified  any other sources of relevant evidence.  Also of record and considered in connection with the claim are various statements of the Veteran and his representative.  The Board finds that no further action on this claim, prior to appellate consideration, is required. 

In February 2014, the Board remanded the claim on appeal  to provide the Veteran an opportunity to identify any outstanding treatment records, obtain current VA treatment records; and afford him a VA examination so as to determine the nature and origin of his acquired psychiatric disorder.  As discussed above,  all available VA treatment records have been obtained, and the Veteran underwent an additional VA examination in August 2015 that is adequate to decide the issue.  Therefore, the Board finds that the AOJ has substantially complied with the April 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain relevant evidence, and the Veteran's and VA's respective responsibilities obtaining relevant evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any the matter herein decided, at this juncture.  See Mayfield, v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran served as a U.S. Army stock control specialist including duty at Fort Wainwright, Alaska, from January 1977 to June 1978.  He did not serve in a combat theater.  He contended in his original February 2007 claim, a March 2007 statement, in testimony before a Veterans Law Judge in June 2008, and to his attending VA clinicians and therapists that he experiences anxiety and depression that started during his tour of duty in Alaska caused by the climate and extended periods of darkness and daylight.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder.  38 C.F.R. § 3.384.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for an acquired psychiatric disorder, to include depression and anxiety, is not warranted.  

Service personnel and treatment records confirm the Veteran's hearing testimony that he was assigned duty at Fort Wainwright, Alaska, for approximately 17 months from January 1977 to June 1978 with the exception of a period of emergency leave in January and February 1978 when he was temporarily attached to a transient unit at Fort Dix, New Jersey while home on emergency leave.   

While performing duty in Alaska in April 1977, the Veteran sought mental health treatment for being bothered by the noise of crunching snow that was different from that he had experienced in New Jersey.  A clinician noted that the Veteran denied any depression or anxiety and stated that he wanted to stay in the Army but could not take the "noise." A military psychologist found that the Veteran did not present as a psychotic but had some question about the obsession with noise and recommended further follow up.  In May 1977, a physician noted that the snow was gone and that the Veteran was no longer bothered by crunching noise.  There are no further relevant entries until October 1977 when the psychologist noted that the Veteran was supposed to return to the mental health clinic on a monthly basis to discuss more general dissatisfaction with Army service but had not appeared since June.  The psychologist closed the case, and no diagnosis ever made.  In a May 1979 medical history questionnaire, the Veteran noted that he was in good health and denied any history of depression, excessive worry, or nervous trouble of any sort.  An Army physician noted no psychiatric abnormalities.  

After service, the Veteran received VA education benefits for training as a drywall taper.

The earliest record of post-service mental health treatment in the file is a documented September 2004 encounter with a VA psychiatrist who subsequently provided ongoing treatment throughout the entire period of this appeal.  The Veteran reported that he had been treated for depression by a military psychiatrist in Alaska in 1976 but could not recall the name of the medication. The Veteran reported the use of alcohol and cannabis during service and alternating periods of sobriety and substance abuse, including intravenous drugs, after service.  He reported working at many jobs, the longest at a factory from 1994 to 1999, but was either laid off or left for a better job.  He reported several arrests and a period of incarceration for a variety of offenses.  However, he reported that he was currently working as a security guard and had been married for 21 years with three children.  The psychiatrist noted the Veteran's reports of intermittent feelings of anxiety, irritability, hopelessness, and helplessness.  On examination, the psychiatrist noted an anxious mood and appropriate affect but no psychosis or other abnormalities.  The psychiatrist diagnosed major depression.  Even though the Veteran reported that he was employed, the psychiatrist found that the Veteran was unemployable.   

VA outpatient treatment records dated from 2006 through 2015 show that the Veteran participated frequently in group therapy sessions and was followed by the psychiatrist on a near monthly basis.  The Veteran participated in several lengthy VA Compensated Work Therapy programs in fields such as housekeeping and landscaping and as a full time "peer counselor" at a VA hospital for seven months in 2012 when he was laid off because of staff downsizing.  The Veteran also received financial recovery counseling and job search assistance.  Routine screenings for symptoms of posttraumatic stress disorder (PTSD) were consistently negative. 

In April 2007, another VA psychiatrist noted a review of the claims file and the Veteran's report that he had become depressed in service in Alaska because of continuous darkness and was prescribed anti-depressant medication.  He reported no current personal stressors but symptoms of diminished interest, poor energy, lack of concentration, interrupted sleep, and social isolation, and that these symptoms had persisted since his Army service.  He reported that he had not worked recently because of an inability to get along with others.  The Veteran attributed his substance abuse to self-medication for depression.  On examination, the psychiatrist noted a depressed mood and blunted affect but no other abnormalities.  The psychiatrist diagnosed severe major depression but did not comment on the contended onset in service or continuity of symptoms after service.  

In July 2007, the RO denied service connection for major depression because the service record did not demonstrate that he developed a chronic disability in active service.  However, the Veteran expressed timely disagreement, and the RO performed additional development of the record.  

In May 2008, a VA psychologist noted a review of the claims file and the Veteran's report of serving five to six months in Alaska, followed by three months in New Jersey, and then another eight months in Alaska under protest.  The Veteran reported being depressed in Alaska because of continuous darkness, cold weather, and ice sounds.  The psychologist summarized the same history of intermittent employment, legal charges and incarceration, and substance abuse and noted that the Veteran had separated from his wife because of her substance abuse.  
The Veteran maintained contact with some of his children but lived alone and had difficulty getting along with others.  On examination, the psychologist noted mild depression, a low frustration tolerance, and a superficial affect.  Insight was limited, but there were no speech, thought process, concentration, or memory deficits and no hallucinations or suicidal ideations.  The psychologist diagnosed mild depression and noted that the attending psychiatrist had prescribed medication for depression and anxiety.  The psychologist noted that the depression and anxiety were intertwined with the history of substance abuse.  Regarding the Veteran's contention that his current disorder started in service, the psychologist noted that the reported stressors of cold and darkness were situational and resolved when he left Alaska and could not account for the current symptoms that were more likely linked to substance abuse, antisocial behavior, and a conflicted marital relationship.  Although he had an irregular work history, he left jobs of his own choice or because of layoff and not because of a deficit in his ability to work.  

In June 2008, the Veteran provided testimony at a hearing before a Veterans Law Judge.  He testified that he was bothered in service by 23 hours of darkness, cold weather, and noise from cracking ice.  He reported that after service, he did not seek mental health care until at a VA clinic in 2004.  

In January 2009, the Board denied service connection for an acquired psychiatric disorder.  The Board found that the Veteran's reported history of the onset and continuity of symptoms warranted low probative weight because it was inconsistent with the service records and placed greater probative weight on the opinion of the VA psychologist in 2008.  The Board found that a chronic psychiatric disorder did not manifest in service or within the presumptive period and that his current disorder was not the result of any aspect of active duty service.  

The RO received the Veteran's request to reopen the claim in March 2010.  In April 2010, the RO noted a review of the recent VA outpatient treatment records found that this new evidence was not material because it was cumulative and did not further address the reasons for the previous denial of service connection. 

In August 2010, the Veteran's attending VA psychologist/therapist noted that the Veteran had been receiving VA treatment for major depression and polysubstance dependence since April 2003.  The therapist noted disagreement with the findings of the 2008 VA examiner  that the depression was intertwined with substance abuse since the Veteran had been verified to be substance free and yet continued to require treatment for depression. The therapist provided an opinion that the depression was not caused by substance abuse and supported the claim for service connection.  The therapist but did not address the specific symptoms, treatment, or absence of any diagnosis in service or explain why they were the cause of his current disorder.  

In December 2014, the Veteran's attending psychiatrist provided an update to his periodic assessments.  The psychiatrist noted that the Veteran had not worked since the layoff in 2012 and that his symptoms of anxiety and depression had become more severe with the potential for explosive behavior.  However, on examination, the psychiatrist noted no changes from his previous evaluation.  He noted a euthymic mood and appropriate affect but no deficits in speech, thought processes, reality testing, calculating, and fund of knowledge.  The Veteran's memory, insight and judgment were good.  The psychiatrist diagnosed PTSD due to past combat experiences but did not note any specific criteria associated with a diagnosis of PTSD or describe the combat experiences.  He found that the Veteran was totally impaired and unable to work because of severe anxiety, extreme isolation, impaired memory, and concentration deficits.   

In January 2015, a VA social worker noted that the psychiatrist had referred the Veteran for participation in another Compensated Work Therapy program.  The social worker noted that the Veteran continued to actively work with agencies to obtain permanent employment.  In February 2015, the Veteran was accepted into a housekeeping position extending to August 2015.  Later that month, the psychiatrist noted that the Veteran was seeking a part time position as a suicide hot line counselor.  

In August 2015, a VA psychologist noted a review of the claims file including the previous diagnoses of major depression and the Veteran's report of continued depressed mood, social isolation, hopelessness, tearfulness, anxiety, anger, fear, resentment, worry, and his negative thoughts regarding his life.  He reported poor sleep; however, the examiner noted that he had been diagnosed and treated at a VA clinic for obstructive sleep apnea.  The Veteran reported that he had been disappointed in his orders to Alaska and requested a reassignment.  He reported that he did not like cold weather and that the differences between light and darkness affected his mood, but he denied any other difficulties in military service.  Although the Veteran reported that he had undergone six to 12 treatment sessions for depression and anxiety, the psychologist noted only one session in service regarding crunching snow noise, his failure to return for follow-up sessions, and his denial of any mental health symptoms at the time of discharge.   The Veteran reported for the first time that he was treated by a psychiatrist while incarcerated in 1989-1991 but did not recall the names of any medications.  He acknowledged that his first VA treatment was in 2004.  The psychologist also noted the attending psychiatrist's diagnosis of PTSD based on combat experiences when there was no evidence of combat in the service records. The psychologist agreed with the current diagnosis of depression but noted that an inability to work because of severe symptoms was not consistent with the Veteran's pursuit of permanent employment and his completion of a certificate of training to be a "peer support specialist."  

The psychologist found that the Veteran's current depression disorder with anxiety distress was less likely than not caused or aggravated by military service.  The psychologist cited the 2008 examiner's opinion that the Veteran's post-service contention distress over darkness and cold in Alaska was situational and resolved when he was transferred.  Moreover, the psychologist noted that the Veteran was not diagnosed or treated for a mental disorder in service but rather only interviewed regarding his discomfort with snow crunching noise.  

The Board finds that service connection for an acquired psychiatric disorder, to include diagnosed r depression with anxiety, is not warranted because the disability  first manifested after service and was not caused or aggravated by any aspect of service including snow crunching noise and variable length of darkness and daylight, and cold weather in Alaska. 

The Veteran is competent and generally credible in his reports of his sensed or observable symptoms and limitations during and after service with some exceptions.  It is unusual but credible that the Veteran sensed some discomfort and depressed mood from the noise of snow crunching or, as he later reported after service, from long periods of daylight and darkness and from extreme cold weather, even though he served in Alaska through all four seasons and his hometown was in New Jersey where snow and cold weather are present in winter.  However, his reports to his attending clinicians that he was diagnosed and treated with medication for chronic depression in service are not credible as they are inconsistent with the service treatment records that show no such diagnosis or treatment and conflict with his own denials of any mental health symptoms at the time of this discharge physical examination.   

The competent medical evidence does show that he has been diagnosed since the early 2000's depression and anxiety.  Therefore, the first requirement for service connection is met.  Although his attending psychiatrist must be assumed competent, his diagnosis of PTSD is not persuasive because it was based on combat experience which the Veteran did not have.  The psychiatrist did not refer to any of the symptomatology to support this diagnosis.  Moreover, the PTSD diagnosis was inconsistent with all of the diagnoses recorded by this psychiatrist both before and after his record of December 2014.  Therefore, the Board finds that the Veteran did not have PTSD at any time during the period of the appeal. 

Service treatment records clearly show that the Veteran was not diagnosed with any chronic mental health disorder in service.  Depression, to include major depression, is not a psychosis as defined in the regulation; hence, service connection based on presumed in-service incurrence of a chronic disability and continuity of symptoms are not available in this case.  

Therefore, the dispositive issue is whether the psychiatric disability manifested many years post service is medically-related to any aspect of service, to include alleged snow noise, day and night cycles, and cold weather in Alaska.  In this case, the competent, probative medical opinion evidence weighs against a finding of any such relationship. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93   (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens  v. Brown, 7 Vet. App. 429, 433   (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30   (1993); Colvin v. Derwinski, 1 Vet. App. 171   (1991). In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
Considering the medical opinions of record with the above-cited principles in mind, the Board assigns low probative weight to the opinion provided by the Veteran's attending psychologist/therapist in her August 2010 letter.  The therapist found only that the current disorder was not caused by substance abuse because the Veteran had symptoms of the disorder after becoming sober for many years.  The therapist did not consider whether the Veteran's past abuse caused residual mental, behavioral, financial, or lifestyle effects that caused or aggravated the disorder.  The therapist also based her opinion on the factual error that the Veteran had been treated for depression in service.  None of her clinical records mention any aspect of service and she failed to note any specifics or basis for the onset of the disorder during service.  

Further, the Board assigns very low probative weight to the opinions provided by the Veteran's psychiatrist because they were incomplete, inconsistent, and also based on factual errors.  The psychiatrist described the Veterans disorder as severe and resulting in an inability to work while the results of his mental status examinations show consistently show only a depressed mood, appropriate affect, and a desire for social isolation.  These notations are concurrent with recommendations for VA Compensated Work Therapy programs, comments that the Veteran was actively seeking work, and with his 2012 successful work period, ending only because of organizational downsizing.  It is also inconsistent that the psychiatrist found the Veteran severely depressed, irritable, and isolative while also noting that he qualified as a "peer support"  counselor and sought a position as a suicide hot line counselor.   Neither of these occupations is consistent with a severely depressed, isolative individual.  Finally, the psychiatrist also inaccurately noted that the Veteran was treated for depression in service and failed to mention symptoms such as distress over snow noise, day and night cycles, or cold weather in any clinical record as relevant factors in the Veteran's current depressive disorder.  The probative weight of these opinions are further diminished because the psychiatrist's notations were internally inconsistent, with observations of memory and concentration deficits as well as no such deficits in the same report.  

By contrast, the Board assigns much greater probative weight to the opinions of the VA psychologists in 2008 and 2015, who each noted detailed reviews of the claims file and accurately summarized the symptoms and consultations in service and found that any discomfort from snow noise, day and night cycles, and cold weather resolved when the Veteran was transferred as is consistent with the service treatment records and the Veteran's own reports at the time of discharge.  These examiners considered the entire record and convincingly found that the depression was caused by a combination of substance abuse, legal charges and incarceration, antisocial behavior, and a conflicted marital relationship and not by situational discomfort from ordinary environmental features of life in Alaska.  The 2015 examiner, in particular, proffered opinion based on consideration of all pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board thus finds that the weight of the competent, probative medical opinion evidence is adverse to the claim.  

As noted above, in addition to the medical opinion and other evidence discussed, the Board has considered the Veteran's own assertions advanced in support of his claim-to include any attempt to directly establish a nexus between current psychiatric disability and service.  However, as a layperson not shown to have appropriate medical training and expertise, the Veteran is simply not competent to render a probative opinion on a complex medical matter, such as whether his current acquired psychiatric disorder is related to service.  In this regard, while the Veteran is certainly competent to describe his own symptoms, he is not competent to directly link his current psychiatric disability to service , as the question of the etiology of such disability involves an internal processes extending beyond an immediately observable cause-and-effect relationship.  As the question of etiology in this case may not be competently addressed by lay evidence, the Veteran's opinion does not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include depression with anxiety, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at  53-56.


ORDER

Service connection for an acquired psychiatric disorder, to include depression with anxiety, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


